Case 21-30347-KLP         Doc 27    Filed 05/03/21 Entered 05/03/21 16:19:07             Desc Main
                                    Document     Page 1 of 8




                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF VIRGINIA
                                 RICHMOND DIVISION

In re
David Wayne Schneider                                          Case No. 21-30347-KLP
221 Harwick Drive                                              Chapter 7
NorthChesterfield, VA 23236
SSN/ITIN: xxx-xx-2942,
        Debtor(s).
                         NOTICE OF MOTION TO EXTEND TIME
                   (1) TO OBJECT TO DISCHARGE AND (2) TO FILE A
                   MOTION TO DISMISS PURSUANT TO 11 U.S.C. § 707
      PLEASE TAKE NOTICE THAT the United States Trustee has filed with the Court a
Motion To Extend Time (1) To Object To Discharge And (2) To File A Motion To Dismiss
Pursuant To 11 U.S.C. § 707 (the “Motion”) in the above-captioned case.
       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney, you may wish to consult one.)
       If you do not want the Court to grant the relief sought in the Motion or if you want the
Court to consider your views on the Motion, then on or before May 17, 2021, you or your
attorney must:

                ( X ) File with the Court, at the address below, a written request for a hearing
                [or a written response pursuant to Local Bankruptcy Rule 9013-1(H)]. You must
                mail or otherwise file it early enough so the Court will receive it on or before the
                date stated above.
                                        Clerk of Court
                                        United States Bankruptcy Court
                                        701 East Broad Street – Suite 4000
                                        Richmond, Virginia 23219
                You must also mail a copy to:
                                        Shannon Pecoraro, Esq.
                                        Office of the United States Trustee
                                        701 East Broad Street - Suite 4304
                                        Richmond, VA 23219


Kathryn R. Montgomery, Esq., AUST (Va. Bar No. 42380)
Shannon Pecoraro, Esq. (Va. Bar No. 46864)
Jason B. Shorter, Esq. (Va. Bar No. 80989)
Office of the United States Trustee
701 East Broad Street - Suite 4304
Richmond, VA 23219
Telephone (804) 771-2310
Facsimile (804) 771-2330
Case 21-30347-KLP        Doc 27    Filed 05/03/21 Entered 05/03/21 16:19:07             Desc Main
                                   Document     Page 2 of 8




               ( X ) Attend a hearing, which may be scheduled at a later date. You will
               receive a separate notice of hearing.
       If you or your attorney do not take these steps, the Court may decide that you do not
oppose the relief sought in the Motion and may enter an Order granting the relief requested.
                                                JOHN P. FITZGERALD, III
                                                Acting United States Trustee
                                                Region Four
       Date: May 3, 2021

                                                /s/ Shannon Pecoraro
                                                Shannon Pecoraro, Esq.
                                                Office of the United States Trustee
                                                701 East Broad Street - Suite 4304
                                                Richmond, VA 23219
                                                Telephone (804) 771-2310
                                                Facsimile (804) 771-2330




                                CERTIFICATE OF SERVICE
        I hereby certify that on May 3, 2021, a true copy of the foregoing was served via
electronic mail pursuant to the Administrative Procedures of the CM/ECF System for the United
States Bankruptcy Court for the Eastern District of Virginia to all necessary parties. In addition,
a copy was mailed to the following:
       David Wayne Schneider
       221 Harwick Drive
       North Chesterfield, VA 23236
                                              /s/ Shannon Pecoraro
                                              Shannon Pecoraro
                                              Trial Attorney
Case 21-30347-KLP         Doc 27    Filed 05/03/21 Entered 05/03/21 16:19:07            Desc Main
                                    Document     Page 3 of 8



                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF VIRGINIA
                                 RICHMOND DIVISION
In re
David Wayne Schneider,                                        Case No. 21-30347-KLP
                                                              Chapter 7
        Debtor(s).


             MOTION TO EXTEND TIME TO (1) OBJECT TO DISCHARGE AND
             (2) TO FILE A MOTION TO DISMISS PURSUANT TO 11 U.S.C. § 707

        COMES NOW JOHN P. FITZGERALD, III, the Acting United States Trustee for the
Eastern District of Virginia (the "United States Trustee"), through the undersigned counsel and
pursuant to §§ 707 and 727 of 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”) and
Bankruptcy Rules 1017(e)(1), 4004, 4007 and 9006(b) of the Federal Rules of Bankruptcy
Procedure, hereby requests this Court to extend the time to object to the above-captioned
Debtor’s (the “Debtor”) discharge and to extend time to file a motion to dismiss this case. In
support of this request, the United States Trustee states as follows:
       1.       This is a core proceeding concerning the administration of this estate pursuant to

28 U.S.C. §157(b)(2)(A) and 28 U.S.C. § 1334.

        2.      On or about February 2, 2021, the Debtor filed a voluntary petition for relief

under Chapter 7 of the Bankruptcy Code.

        3.      Peter J. Barrett (the “Chapter 7 Trustee”) was appointed trustee and continues to

serve as trustee in this bankruptcy case.

        4.      The Chapter 7 Trustee has requested certain documentation in this case and is in

the process of analyzing assets in the case. The United States Trustee is also reviewing the



Kathryn R. Montgomery, Esq., AUST (Va. Bar No. 42380)
Shannon Pecoraro, Esq. (Va. Bar No. 46864)
Jason B. Shorter, Esq. (Va. Bar No. 80989)
Office of the United States Trustee
701 East Broad Street - Suite 4304
Richmond, VA 23219
Telephone (804) 771-2310
Facsimile (804) 771-2330
Case 21-30347-KLP         Doc 27   Filed 05/03/21 Entered 05/03/21 16:19:07             Desc Main
                                   Document     Page 4 of 8




documentation in this case in furtherance of his duties.

       5.       The adjourned § 341 meeting is scheduled for May 11, 2021, which is after the

expiration of the current deadlines under §§ 707(b) and 727.

       6.      In the Schedules of Assets and Liabilities (the “Schedules”), the Debtor lists total

unsecured debt of $108,462.00.

       7.      On Schedule I, the Debtor lists total gross monthly income of $4,333.33, and

Combined Average Monthly Income of $2,418.82.

       8.      Based upon the above, the United States Trustee requests an extension of time to

file a motion to dismiss this case pursuant to Bankruptcy Code § 707 and/or to object to the

Debtors’ discharge pursuant to Bankruptcy Code § 727.

       9.      The circumstances set forth above constitute sufficient cause for granting the

requested extension of time.

       10.     There have been no previous extensions of time filed in this case and the deadline

expires May 3, 2021.

       WHEREFORE, the United States Trustee requests this Court to extend the date to file a
motion to dismiss pursuant to Bankruptcy Code § 707 and/or to object to the Debtor’s discharge
pursuant to Bankruptcy Code § 727 through and including, August 2, 2021, and for such other
relief as this Court deems just.
                                                     Respectfully requested
                                                     JOHN P. FITZGERALD, III
                                                     Acting United States Trustee
                                                     Region Four
 Date: May 3, 2021                                   By: /s/ Shannon Pecoraro
                                                     Shannon Pecoraro
                                                     Trial Attorney
Case 21-30347-KLP        Doc 27    Filed 05/03/21 Entered 05/03/21 16:19:07             Desc Main
                                   Document     Page 5 of 8




                                CERTIFICATE OF SERVICE
        I do hereby certify that on May 3, 2021, a true copy of the foregoing was served via
electronic mail pursuant to the Administrative Procedures of the CM/ECF System for the United
States Bankruptcy Court for the Eastern District of Virginia to all necessary parties. In addition,
a copy was mailed to the following:
       David Wayne Schneider
       221 Harwick Drive
       North Chesterfield, VA 23236
                                              /s/ Shannon Pecoraro
                                              Shannon Pecoraro, Esq.
                                              Trial Attorney
                                              Office of the United States Trustee
                                              701 East Broad Street - Suite 4304
                                              Richmond, VA 23219
                                              Telephone (804) 771-2310
                                              Facsimile (804) 771-2330
Case 21-30347-KLP          Doc 27    Filed 05/03/21 Entered 05/03/21 16:19:07              Desc Main
                                     Document     Page 6 of 8


                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF VIRGINIA
                                  RICHMOND DIVISION
In re
David Wayne Schneider,                                          Case No. 21-30347-KLP
                                                                Chapter 7
        Debtor(s).

                  ORDER EXTENDING TIME (1) TO FILE A COMPLAINT
                   TO OBJECT TO THE DISCHARGE AND (2) TO FILE A
                    MOTION TO DISMISS PURSUANT TO 11 U.S.C. § 707

        This matter came before the Court upon the United States Trustee’s Motion To Extend
Time (1) To Object To Discharge And (2) To File A Motion To Dismiss Pursuant To 11 U.S.C.
§707 (the “Motion”), and it appearing that due notice was given and that good cause exists to
grant the relief sought in the Motion, it is hereby ORDERED:
        1.       The Motion is GRANTED.
        2.       Capitalized terms not otherwise defined herein shall have the meanings given to
them in the Motion.
        3.       The last day to file a complaint to object to the above captioned Debtor’s
discharge or to file a motion to dismiss this case is extended through and including August 2,
2021.
        4.       Upon entry, the Clerk is directed to send a copy of this Order to all parties on the
service list attached hereto.


        Dated:
                                                                    _________________________
                                                                                 Keith L. Phillips
                                                                                Bankruptcy Judge
                                                                  United States Bankruptcy Court




Kathryn R. Montgomery, Esq., AUST (Va. Bar No. 42380)
Shannon Pecoraro, Esq. (Va. Bar No. 46864)
Jason B. Shorter, Esq. (Va. Bar No. 80989)
Office of the United States Trustee
701 East Broad Street - Suite 4304
Richmond, VA 23219
Telephone (804) 771-2310
Facsimile (804) 771-2330
Case 21-30347-KLP            Doc 27    Filed 05/03/21 Entered 05/03/21 16:19:07             Desc Main
                                       Document     Page 7 of 8
 I ask for this:
 /s/ Shannon Pecoraro
 Shannon Pecoraro, Esq.
 Office of the United States Trustee
 701 East Broad Street - Suite 4304
 Richmond, VA 23219



                                           CERTIFICATION
           I hereby certify that this Order has been either served on or endorsed by all necessary
parties.
                                                         /s/ Shannon Pecoraro
                                                         Shannon Pecoraro
Case 21-30347-KLP      Doc 27    Filed 05/03/21 Entered 05/03/21 16:19:07   Desc Main
                                 Document     Page 8 of 8

                                       SERVICE LIST
      David Wayne Schneider
      221 Harwick Drive
      North Chesterfield, VA 23236
      James E. Kane, Esq.
      Kane & Papa, PC
      1313 East Cary Street
      P. O. Box 508
      Richmond, VA 23218-0508
      Peter J. Barrett, Esq.
      Kutak Rock LLP
      901 E. Byrd Street, Suite 1000
      Richmond, VA 23219
      Shannon Pecoraro, Esq.
      Trial Attorney
      Office of the United States Trustee
      701 East Broad Street - Suite 4304
      Richmond, VA 23219
